In a suit brought by J.P. Esch and others in their own right and in behalf of all other taxpayers within a stated taxing district to require an accounting for the proceeds received from taxes collected and not lawfully used, the chancellor decreed in favor of the complainants and ordered specified payments to be made for attorney fees and other expenses allowed by the court, and ordered that remaining funds be paid "into the registry of the court for the purpose of distribution thereof * * * in accordance with further instructions to be rendered * * * by this court." It was "further ordered, adjudged and decreed that it (the court) shall and will retain jurisdiction over this cause and every phase thereof until such time as there shall have been effected a complete distribution of the trust fund involved herein." Complainants appealed.
Upon a consideration of the entire record, it is not made to appear that substantial error exists in the decree; and as the court expressly retained jurisdiction of the cause for further orders to be made therein in making a complete disposition of the funds in litigation, which enables the court to make any appropriate and proper order in the cause, the decree as appealed from is affirmed without prejudice to the authority of the chancellor to make any and all proper orders in the cause according to law and equitable procedure.
It is so ordered.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment. *Page 908 
                          ON REHEARING.